IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

SUE ANN COLE,                          NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-4292

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 20, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Sue Ann Cole, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is dismissed. See Baker v. State, 878 So.

2d 1236 (Fla. 2004).
      Petitioner is warned that any future appeals or petitions challenging the

judgment and sentence in Jackson County circuit court case number 08-002-CF which

this court determines to be frivolous or successive may result in the imposition of

sanctions, including a prohibition against any further pro se filings and a referral to the

appropriate institution for disciplinary procedures pursuant to section 944.279, Florida

Statutes, (providing that a prisoner who is found by a court to have brought a frivolous

suit, action, claim, proceeding, or appeal is subject to disciplinary procedures pursuant

to the rules of the Department of Corrections). See Fla. R. App. P. 9.410.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.




                                            2